Citation Nr: 1225527	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  09-41 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than December 20, 2007, for the grant of an 80 percent disability rating for the service-connected IgA nephropathy (Berger's disease), with hypertension and polyarthritis.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The Veteran had active service from September 1980 through February 1981, and from May 1981 through May 1984, with the U.S. Army.  He also had active service from August 1989 through October 1995 with the U.S. Navy.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2007 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted an 80 percent disability rating for the service-connected IgA nephropathy (Berger's disease), with hypertension and polyarthritis, effective from February 20, 2007.  

In May 2012, the Veteran testified at a Travel Board hearing at the RO, before the undersigned Veterans Law Judge.  The Board notes that at the May 2012 hearing, the Veteran essentially testified that he wanted to contest the effective date that he was granted for a total rating based on individual unemployability due to service-connected disability (TDIU rating).  This is basically a freestanding claim for an earlier effective date for the award of a TDIU rating, which is barred as a matter of law.  The record reflects that by December 2007 rating decision, a TDIU was granted, effective February 28, 2007.  By letter dated in January 2008, the Veteran was notified of the grant of a TDIU, effective February 28, 2007, but he did not appeal from that decision.  Thus, any subsequent requests for an earlier effective date would constitute freestanding claims. Nevertheless, the Board will refer this matter to the RO for consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran essentially contends that he should be entitled to an earlier effective date, back to May 2004 (when he initially filed his claim for service connection), for the assignment of the 80 percent disability rating for his IgA nephropathy (Berger's disease), with hypertension and polyarthritis.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  According to the statute and regulation, the effective date of an evaluation and award of compensation based upon an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i). 

Section 5110(b)(2) and 38 C.F.R. § 3.400(o)(2), however, provide an exception to the general rule for increased rating claims by stating that the effective date of an increased rating shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date, otherwise, date of claim.  See also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. Derwinski, 3 Vet. App. 196 (1992). 

The Court has made it clear that the date of the filing of a claim is controlling in determinations as to effective dates.  A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Also, with regard to the terms "application" or "claim", once a formal claim for compensation has been allowed, receipt of a VA hospitalization report or a record of VA treatment or hospitalization will be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a). 

In evaluating his claim for an earlier effective date, the Board must first identify the date of claim and then identify the date entitlement arose.  Historically, the record reflects that in October 1995, the Veteran's initial formal claim (VA Form 21-526) for service connection was received.  By a July 1996 rating decision, the RO granted service connection for IgA nephropathy (Berger's disease) with hypertension and polyarthritis, and assigned a 30 percent disability rating, effective from October 15, 1995.  The Veteran appealed the RO's July 1996 rating decision.  By a February 1997 rating decision, the RO granted a 60 percent rating for IgA nephropathy (Berger's disease) with hypertension and polyarthritis, effective from October 15, 1995.  By a June 2005 decision, the Board denied a rating in excess of 60 percent for the service-connected IgA nephropathy, including the differential diagnoses of Berger's disease and Henoch-Schonlein purpura, with hypertension and polyarthritis.  The Veteran did not appeal this decision by the Board and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The next document received in the claims folder was on February 20, 2007, when the Veteran filed an informal claim for an increased rating for the service-connected  IgA nephropathy (Berger's disease) with hypertension and polyarthritis.  Thereafter, by a December 2007 rating decision, the RO granted an 80 percent rating for the service-connected IgA nephropathy (Berger's disease) with hypertension and polyarthritis, effective from February 20, 2007 (date of the claim), and pursuant to Diagnostic Code 7502.  Thus, the Board finds that the Veteran's informal claim for an increased rating was received on February 20, 2007.  

The Board must then review the record in order to determine whether there existed previous, unacted-upon claims for an increased rating prior to the date of claim - February 20, 2007.  See Servello v. Derwinski, supra.  Such review would be problematic, however, because it appears that there are VA treatment records which have yet to be associated with the claims folder.  In that regard, the Veteran indicated, in February 2007, that all of his treatment had been at the Wade Park VAMC and that these records should be obtained.  Moreover, such VA treatment was referenced in the VA examination report of May 2007, as the examiner listed VA laboratory findings from 2002 through 2007, regarding the Veteran's renal function (including BUN and creatinine levels).  There is no indication, however, that after the Veteran's statement of treatment was submitted in February 2007, the RO attempted to obtain complete VA treatment records for the Veteran.  In that regard, the record contains VA treatment records for the Veteran dated from August 2002 through May 2004, and then dated in 2008 and 2009.  In light of the fact that receipt of a record of VA treatment may be accepted as an informal claim for increased benefits, and the date of such record will be accepted as the date of receipt of a claim, the Board finds that these reported VA treatment records (especially dated subsequent to the June 2005 Board decision) could potentially be considered "informal claims" and should be associated with the claims folder.  38 C.F.R. § 3.157(b)(1); 38 C.F.R. § 3.155(a).

Additionally, although the evidence of record suggests that an increase in disability may have been factually ascertainable prior to February 20, 2007, it is unclear as to the exact dates that an increase in disability may have been shown.  See Hazan, supra.  In that regard, the Board acknowledges that on the VA examination report in May 2007, the Veteran's BUN and creatinine levels prior to February 2007 appear to approximate at least part of the criteria for an 80 percent rating under 38 C.F.R. § 4.115a, Diagnostic Code 7502 (chronic nephritis, rated as renal dysfunction).  Additionally, at the May 2012 hearing, the Veteran submitted, along with an appropriate waiver, a letter from a private nephrologist, Dr. Kotihal, who opined, after reviewing the Veteran's "records", that there was a good chance that he had persistent edema dating back as far as 2000.  However, the Veteran's disability picture is incomplete, as there appear to be potentially pertinent missing VA treatment records.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  The record reflects that VA treatment records for the Veteran have been obtained through May 2004 only, and, thereafter, from 2008 through 2009 only.  Thus, in light of the aforementioned, it is imperative that attempts be made to obtain the Veteran's VA treatment records, particularly those dated since May 2004, and associate any such VA records with the claims folder. 



Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims folder all VA medical records pertaining to the Veteran, in particular the records dated since May 2004.  Negative replies should be requested.

2. Thereafter, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case (SSOC) and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

